                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                                3:15-cr-218-MOC

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                          ORDER
JOSEPH MICHAEL OSBORNE,                )
                                       )
                  Defendant.           )
_______________________________________)

      THIS MATTER is before the Court on defendant’s pro se Motion to Reduce Sentence,

(Doc. No. 32), and on defendant’s Motion to Appoint Counsel, (Doc. No. 33).1

                                          ORDER

       IT IS, THEREFORE, ORDERED that within 20 days the Government shall file a

response to defendant’s motions.



                                               Signed: December 11, 2020




1The Court notes that the Motion to Reduce Sentence was signed by Teresa L. Osborne and
mailed from an address in Mount Holly, North Carolina.


         Case 3:15-cr-00218-MOC Document 34 Filed 12/11/20 Page 1 of 1
